Citation Nr: 1703231	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO).


REMAND

This case was previously before the Board in April 2014.  The Board remanded the claim to obtain records and a VA examination addressing the etiology of any psychiatric disorders diagnosed.  The Veteran was afforded a VA examination in June 2014.  However, the VA examiner only addressed whether there was a diagnosis of posttraumatic stress disorder (PTSD).  Although the VA examination report notes a mental disorder diagnosis of schizoaffective disorder-bipolar type, the examiner did not address the etiology of the disorder.  As the Board specifically requested a VA examination to address whether any diagnosed psychiatric disorder is related to service, the June 2014 VA examination report is inadequate.  Additionally, the VA examiner did not fully explain why there was no diagnosis of PTSD.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the June 2014 VA examination is inadequate, the claim must be remanded for a new VA examination addressing the etiology of all diagnosed psychiatric disorders and providing a full rationale for the finding that the Veteran did not have a diagnosis of PTSD.  

In the April 2014 Remand, the Board noted that the Veteran stated that he had filed a complaint with the Equal Employment Opportunity Commission (EEOC) as a result of an incident that occurred during service, which he has asserted is a stressor for PTSD.  The Veteran stated that he was informed that the EEOC destroyed their records after two years.  However, there was no evidence that the RO attempted to obtain or verify whether a copy of the Veteran's EEOC complaint was available.  The Board noted that on remand, the RO must attempt to obtain a copy of the Veteran's 1977 EEOC complaint to verify his claimed stressor.  There is no indication an attempt was made to obtain the record.  Therefore, the RO must attempt to obtain the record.

Finally, a November 2009 Baltimore Behavioral Health record noted that the Veteran stated he was hospitalized for a psychiatric admission in the late 1980s at Bayview ("Old City Hospital") due to suicidal thoughts.  As the private treatment records are relevant to the claim, an attempt must be made to obtain the Veteran's private treatment records from the 1980s.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain and associate with the claims file (1) the Veteran's 1977 EEOC complaint; (2) private treatment records from Bayview, Old City Hospital in Baltimore, Maryland, from the 1980s; and (3) VA treatment records from April 2014 to present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Then, the Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed psychiatric disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether any currently diagnosed psychiatric disorder is related to service.  The examiner must elicit a complete history from the Veteran regarding his psychiatric problems.  Based on this history, an examination, and a review of the evidence of record, the examiner must provide an opinion as to whether any previously or currently diagnosed disorders, to include schizoaffective disorder and PTSD, are related to the Veteran's military service.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

